Citation Nr: 1003082	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-37 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals from a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran meets the schedular requirements for a TDIU 
based on his service-connected disabilities.  

2.  The evidence is at least in equipoise as to whether his 
service-connected disabilities render him incapable of 
performing the physical and mental acts required by 
employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 
4.15, 4.16(a) (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
The Board will proceed with appellate review.  

Legal Criteria
 
It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Other factors that receive consideration in determining 
whether a Veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-32 (1991).  

Analysis

The Veteran contends that his service-connected disabilities 
render him unemployable.  He is service-connected for the 
following disabilities: posttraumatic stress disorder (PTSD), 
rated as 50 percent disabling; residuals of a gunshot wound 
to the right lateral calf, rated as 30 percent disabling; 
claudication and varicose veins of the right lower extremity, 
rated as 20 percent disabling; a tender scar of the right 
calf, rated as 20 percent disabling; degenerative joint 
disease of the right knee, rated as 10 percent disabling; 
bilateral tinnitus, rated as 10 percent disabling; a skin 
graft donor site scar of the right thigh, rated 
noncompensably; and bilateral hearing loss, rated 
noncompensably.  The Veteran's overall combined disability 
rating is 80 percent.  38 C.F.R. § 4.25.  Consequently, the 
preliminary schedular criteria for assignment of a TDIU are 
met.  38 C.F.R. § 4.16(a).  

Thus, the question presented by the Veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities alone.  38 C.F.R. § 4.16(b).  The record shows 
that the Veteran was last employed in September 2004.  The 
Veteran was employed by a book binding company beginning 
after his separation from the military in 1971 until his 
retirement in 2004.  His work duties were described in the 
report of a September 1998 independent medical examination 
conducted by the Social Security Administration (SSA).  They 
included picking up cases of book bindings and placing them 
in a machine, picking up book cases and placing them onto a 
belt hopper, and operating machines.

The record shows that the Veteran's service-connected right 
leg disabilities have worsened steadily over time.  During a 
September 2001 VA examination, the Veteran reported 
increasing right leg discomfort since his prior VA 
examination in 1995.  He noted pain in the calf region and 
difficulty standing for more than 30 minutes.  He also 
reported that pain was aggravated by walking more than 150 
yards or by climbing stairs.  During an April 2005 VA 
examination, the Veteran again reported increasing right calf 
discomfort related to activity and relieved by rest.   

In a May 2004 application for SSA benefits, the Veteran 
reported that his knees and right calf, along with 
nonservice-connected shoulder and back disabilities, prevent 
him from working.  In a September 1998 opinion associated 
with his SSA records, a physician stated that the Veteran's 
right lower extremity disability would be a hindrance to his 
employment or reemployment.  

The evidence also shows that the Veteran's PTSD impacts his 
ability to work.  The Veteran described his symptoms during a 
December 2006 VA examination.  He stated that he is isolated, 
avoids relationships, has anger outbursts and irritability, 
and takes medication for sleep difficulties.  During an April 
2008 VA examination, the Veteran reported experiencing 
conflicts at work due to strained relationships with 
coworkers prior to his retirement in September 2004.  He 
admitted that he was irritable and found it difficult to 
tolerate coworkers.  The VA examiner stated that it was not 
possible to conclude that the Veteran was unemployable due to 
PTSD, given the diverse range of employment opportunities and 
settings that may exist.  However, the examiner stated that 
it was plausible that the Veteran's PTSD symptoms would 
significantly limit his ability to maintain long-term 
employment in particular work settings.  The examiner stated 
that concentration difficulties and social estrangement 
marked by increased irritability and a history of conflicted 
work relationships would likely limit the Veteran's ability 
to work in settings that necessitate extensive interpersonal 
interaction and the completion of complex and/or repetitive 
tasks.    

The medical evidence clearly shows severe functional 
impairments a result of the Veteran's service-connected 
disabilities.  In light of his education level his employment 
prospects are limited.  In the report of a December 2006 VA 
examination, the Veteran reported that he dropped out of 
school; his SSA records confirm that he has a 9th grade 
education.  Further, his only work experience requires 
physical labor and repetitive tasks which his service-
connected physical and psychological disabilities would 
render difficult.    

The Board has considered evidence of the Veteran's 
nonservice-connected disabilities.  His SSA records show that 
he has left knee and bilateral shoulder disabilities.  He 
also sustained a job-related hand injury.  The SSA determined 
that the Veteran's employment-related bilateral shoulder 
disability hinders his employment or reemployment.  However, 
after considering the entire record, the Board finds that the 
evidence is at least in equipoise as to the question at hand.  
With application of the doctrine of reasonable doubt, the 
Board concludes that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities in light of his education and 
employment background.  Based on this finding and the 
satisfaction of the schedular criteria set forth in 38 C.F.R. 
§ 4.16(a), the Board finds that entitlement to a TDIU is 
warranted.  38 C.F.R. §§ 3.102, 3.341, 4.15, 4.16.  


ORDER

Entitlement to a TDIU is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


